Case: 20-50849     Document: 00515901791         Page: 1     Date Filed: 06/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 20-50849                        June 16, 2021
                                Summary Calendar
                                                                     Lyle W. Cayce
                                                                          Clerk

   Lawson P. Roberts,

                                                           Plaintiff—Appellant,

                                       versus

   Janet Yellen, Secretary, U.S. Department of Treasury,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:16-CV-1272


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Lawson Roberts appeals the district court’s order dismissing his suit
   for want of prosecution under Federal Rule of Civil Procedure 41(b).
   Because we discern no abuse of discretion by the district court, we affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50849      Document: 00515901791          Page: 2    Date Filed: 06/16/2021




                                    No. 20-50849


                                          I.
          Roberts filed this suit against the Secretary of Treasury on December
   5, 2015, alleging discrimination and retaliation by his employer, the Internal
   Revenue Service (IRS), in violation of Title VII of the Civil Rights Act of
   1964, 42 U.S.C. § 2000e. He later filed two more discrimination suits against
   the Secretary on September 21, 2017, and January 12, 2018. The cases were
   consolidated on February 28, 2018.
          At the outset, everything seemed on track. Roberts ardently litigated
   his claims in the district court. He successfully defeated two motions to
   dismiss, a motion for summary judgment, and a motion to reconsider. He
   additionally moved to amend his complaint, twice. On July 13, 2018, the
   district courted entered a scheduling order that set forth various pretrial and
   trial deadlines (e.g., discovery deadline, March 31, 2020; dispositive-motions
   deadline, May 29, 2020; trial setting, August 2020).
          By August 2018, however, Roberts’s action stalled. The record
   evinces inaction in this case between August 2018 and July 2020, with the
   exception of a (one-page) court-mandated report filed in December 2018.
   Because of the dormancy, on July 6, 2020, the district court ordered both
   parties to submit status reports. The Department of Treasury filed its report
   describing the suit as “stagnant” and moved to dismiss Roberts’s claims for
   want of prosecution under Rule 41(b). Roberts failed to file a status report.
   He also did not respond to the dispositive motion. The district court granted
   the Rule 41(b) motion and dismissed Roberts’s claims with prejudice on July
   31, 2020.
          Sixty-one days after the entry of final judgment, Roberts moved for an
   extension of time to file an out-of-time notice of appeal. In a text-only docket




                                          2
Case: 20-50849        Document: 00515901791              Page: 3       Date Filed: 06/16/2021




                                         No. 20-50849


   entry, the district court granted Roberts’s motion, and Roberts’s notice of
   appeal was filed the same day. 1
                                               II.
           As a threshold matter, we consider whether we have jurisdiction to
   review this case. See Bowles v. Russell, 551 U.S. 205, 214 (2007) (“[T]he
   timely filing of a notice of appeal in a civil case is a jurisdictional
   requirement.). 2 We conclude that we do.
           Federal Rule of Appellate Procedure 4(a)(1)(B) provides that a notice
   of appeal “may be filed by any party within 60 days after entry of the
   judgment or order appealed from if one of the parties is: . . . (iii) a United
   States officer or employee sued in an official capacity.” If a would-be
   appellant misses this deadline, he may move in the district court “no later
   than 30 days after the time prescribed by [Federal Rule of Appellate
   Procedure 4(a)(1)(B]” and show “excusable neglect or good cause” for why
   he should be granted an extension of time to file an out-of-time notice of
   appeal. Fed. R. App. P. 4(a)(5)(A)(i)–(ii). If granted, the extension may
   not “exceed 30 days after the prescribed time or 14 days after the date when
   the order granting the motion is entered, whichever is later.” Fed. R. App.
   P. 4(a)(5)(C).
           Here, the district court dismissed Roberts’s claims and entered final
   judgment on July 31, 2020. Under Rule 4(a)(1)(B), Roberts had sixty days,
   or until September 29, to file a timely notice of appeal. On September 30,



           1
            Absent from the record is a formal order from the district court granting Roberts’s
   motion for extension of time to file an out-of-time appeal. The text-only order provides:
   “IT IS ORDERED that Plaintiff shall file a notice of appeal by October 2, 2020.”
           2
            The parties do not challenge this court’s jurisdiction; we thus examine the issue
   sua sponte.




                                                3
Case: 20-50849      Document: 00515901791           Page: 4    Date Filed: 06/16/2021




                                     No. 20-50849


   Roberts filed a motion for an extension of time pursuant to Rule 4(a)(5)(A)
   and provided a proposed notice of appeal. The district court granted his
   motion on October 2, 2020, extending his window to file a timely notice of
   appeal. See Fed. R. App. P. 4(a)(5)(C). Roberts’s notice of appeal was
   timely filed the same day, and we therefore have jurisdiction.
                                         III.
          We turn to whether the district court abused its discretion by
   dismissing Roberts’s claims under Federal Rule of Civil Procedure 41(b). See
   Griggs v. S.G.E. Mgmt., L.L.C., 905 F.3d 835, 844 (5th Cir. 2018).
          Rule 41(b) permits a defendant to move to dismiss an entire action or
   any individual claims “[i]f the plaintiff fails to prosecute or to comply
   with . . . a court order.” Fed. R. Civ. P. 41(b). It requires “‘a showing of
   (a) a clear record of delay or contumacious conduct by the plaintiff, and (b)
   where lesser sanctions would not serve the best interests of justice.’” Griggs,
   905 F.3d at 844 (quoting Gates v. Strain, 885 F.3d 874, 883 (5th Cir.
   2018)). Generally, though not in every case, a clear record of delay or
   contumacious conduct is found if (1) the plaintiff caused the delay; (2) the
   defendant suffered actual prejudice; or (3) intentional conduct caused the
   delay. Stearman v. C.I.R., 436 F.3d 533, 535 (5th Cir. 2006) (per curiam)
   (citation omitted); see Sealed Appellant v. Sealed Appellee, 452 F.3d 415, 418
   (5th Cir. 2006) (“We disagree . . . that, to affirm a [Rule 41(b)] dismissal with
   prejudice, an aggravating factor must be present; the presence of the requisite
   factors can alone justify dismissal.” (internal quotation marks and citation
   omitted)).
          As for the first requirement, we agree that there is a clear record of
   delay in this case. It is undisputed this case was dormant for two years;
   specifically, the record clearly shows Roberts’s inaction for twenty-six
   months, from July 2018 to September 2020. See Sealed Appellant, 452 F.3d




                                          4
Case: 20-50849      Document: 00515901791          Page: 5   Date Filed: 06/16/2021




                                    No. 20-50849


   at 419 (affirming dismissal with “almost two years of total inactivity on the
   Appellant’s side”); Harrelson v. United States, 613 F.2d 114, 116 (5th Cir.
   1980) (per curiam) (affirming dismissal when twenty-two months passed
   between last pleading and the dismissal). In his principal brief, Roberts
   explains that he and his counsel made “[a] strategic decision . . . not to file
   discovery while both the Department of Justice and the [Internal Revenue
   Service] was [sic] in chaos.” He further states that he felt discovery was
   “unlikely,” at the time, because “most people were working from home.”
   Roberts’s concedes he “overlooked” the district court’s court order for a
   status report. And he avers, without further explanation, that he had “every
   intention of responding” to the Department of Treasury’s motion to dismiss
   but “an error was made.” In view of the significant period of inactivity,
   Roberts’s failure to litigate his action, and the unavailing justifications
   offered in Roberts’s appellate brief (even for complying with the directives
   of the district court), the district court did not abuse its discretion by
   determining that there was “a clear record of delay.” Cf. McNeal v. Papasan,
   842 F.2d 787, 791 (5th Cir. 1988) (determining that a delay must be longer
   than a few months and “characterized by significant periods of total
   inactivity” to warrant dismissal sua sponte (cleaned up)).
          For similar reasons, we find no abuse of discretion in the district
   court’s determination that “lesser sanctions would not serve the best
   interests of justice.” Griggs, 905 F.3d at 844 (internal quotation marks and
   citation omitted). After nearly two years of inactivity by both parties, the
   district court ordered the parties to file status reports. The Department of
   Treasury adhered to the court order, but Roberts failed to do so. The
   Department of Treasury simultaneously moved to dismiss the action for
   want of prosecution. The district court then afforded Roberts another
   opportunity to respond, but given the continued silence from Roberts (and




                                         5
Case: 20-50849      Document: 00515901791             Page: 6   Date Filed: 06/16/2021




                                       No. 20-50849


   his counsel), the district court granted the Department of Treasury’s motion
   to dismiss.
          Roberts contends the district court erred because the court failed to
   craft a lesser sanction. But Roberts fails to offer to this court any appropriate
   alternatives. He likewise fails to support his contention with additional
   argument or authority. See Fed. R. App. P. 28(a)(8)(A).
                                   *        *         *
          In sum, the record substantiates a clear record of delay and that a
   lesser sanction would not have served the interests of justice. We therefore
   discern no abuse of discretion in the district court’s Rule 41(b) dismissal of
   Roberts’s claims. AFFIRMED.




                                            6